Title: To James Madison from David Stone, 1 January 1810
From: Stone, David
To: Madison, James


SirHope near Windsor North Carolina Jany 1st. 1810.
In compliance with a request of the General Assembly of North Carolina I have the Honor herewith to enclose an address of that body unanimously adopted at their late Session. And permit me to add that it affords me most sincere gratification to be the instrument for conveying to you the undivided approbation of so respectable a portion of your Fellow Citizens—That while our mild institutions have occasion even yet to tolerate the exercise of those hostile or deluded feelings falsely claiming to be American while giving utterance to charges of crimination against our best, our wisest and most enlightened Citizens engaged in the arduous task of preserving the peace, and supporting and defending the Dignity and Interests of the United States against the avarice and ambition of the Nations of Europe there was not found in the Legislature of this State a single individual disposed to withhold a declaration of increasing confidence in our Chief Magistrate, merited by so many important services.
May your Health and Life, daily becoming more precious and valuable to your Country, be prolonged many years in Happiness. I have the honor to be with the most Perfect Esteem your Humble & obedient Servt.
David Stone
 
[Enclosure]
SirIn General Assembly at the City of Raleigh December 23rd. 1809.
The Legislature of North Carolina Assembled for the first time since you were called by the suffrages of your Countrymen to preside over the Councils of their Country, feel it their duty, to the performance of which they chearfully advance, to convey to you their unqualified and Unanimous approbation of the course which you have pursued, and which has so amply protected from injury, the dignity of the American Government.
In times portentous and alarming as the present, when every Salutary and equitable principle seems to be disregarded by the turbulent nations of Europe, the Citizens of the United States, unassisted by that firmness, wisdom and patriotism which have charactarized your public conduct, would indeed, have much to fear; but cheared by the consolatory belief that the American spirit which has hitherto secured to us the benefit of your talents will be always exerted in the advancement of your Country’s happiness; we feel no hesitation in pledging ourselves individually and as the Representatives of the Free men of North Carolina, to support with energy, and at the risque of our lives and fortunes, such measures as the General Government shall think proper to pursue, to protect from insult and agrression [sic] our common and happy country.

Jos. Riddick Spr. of the Senate.
T. Davis Spkr. of the House of Commons.

